UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51832 SBT Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Connecticut 20-4346972 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 760 Hopmeadow Street, P.O. Box 248, Simsbury, CT (Address of Principal Executive Offices) (Zip Code) (860) 408-5493 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] - 1 - Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of July 31, 2011, the registrant had 864,976 shares of its Common Stock, no par value per share, outstanding. - 2 - TABLE OF CONTENTS SBT Bancorp, Inc. Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Changes in Stockholders' Equity for the Six Months Ended June 30, 2011 and 2010 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (unaudited) 7 Notes to Condensed Consolidated Financial Statements - (unaudited) 8 - 19 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operations 19 - 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. [Removed and Reserved] 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 EXHIBIT INDEX 30 - 3 - PART I – FINANCIAL INFORMATION Item1. Financial Statements SBT BANCORP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except for share amounts) ASSETS 6/30/11 12/31/10 (unaudited) Cash and due from banks $ $ Interest-bearing deposits with the Federal Reserve Bank of Boston Interest-bearing deposits with the Federal Home Loan Bank 2 3 Federal funds sold Money market mutual funds Cash and cash equivalents Interest-bearing time deposits with other banks Investments in available-for-sale securities (at fair value) Federal Home Loan Bank stock, at cost Loans outstanding Less allowance for loan losses Loans, net Premises and equipment Accrued interest receivable Bank owned life insurance Other real estate owned - Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand deposits $ $ Savings and NOW deposits Time deposits Total deposits Securities sold under agreements to repurchase Other liabilities Total liabilities Stockholders' equity: Preferred Stock – Series A Preferred Stock – Series B Common stock, no par value; authorized 2,000,000 shares; issued and outstanding 864,976 shares on 6/30/11 and 12/31/10 Retained earnings Accumulated other comprehensive income Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the condensed consolidated financial statements - 4 - SBT BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except for per share amounts) For the quarter ended For the six months ended 6/30/11 6/30/10 6/30/11 6/30/10 Interest and dividend income: Interest and fees on loans $ Investment securities Federal funds sold and overnight deposits 22 5 39 9 Total interest and dividend income Interest expense: Deposits Repurchase agreements 6 11 14 21 Total interest expense Net interest and dividend income Provision for loan losses Net interest and divided income after provision for loan losses Non-interest income: Service charges on deposit accounts Gain on sales of available-for-sale securities - - Other service charges and fees Increase in cash surrender value of life insurance policies 39 41 79 83 Gain on loans sold and commission fee income 54 8 8 Investment Services fees and commissions 37 23 46 Other income 4 10 4 22 Total noninterest income Non-interest expense: Salaries and employee benefits Premises and equipment Advertising and promotions 97 Forms and supplies 41 29 93 63 Professional fees Directors’ fees 39 33 78 81 Correspondent charges 80 73 Postage 20 21 41 45 FDIC assessment Data processing Other expenses Total noninterest expense Income before income taxes Income tax provision 25 77 Net income $ Net income available to common stockholders $ Average shares outstanding, basic Earnings per common share, basic $ Average shares outstanding, assuming dilution Earnings per common share, assuming dilution $ - 5 - SBT BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Preferred Stock Series A Preferred Stock Series B Common Stock Retained Earnings Accumulated Other Comprehensive
